Title: To Thomas Jefferson from Thomas Cox, 2 May 1823
From: Cox, Thomas
To: Jefferson, Thomas

Respected Sir  Plymouth 2nd May 1823—Through the request of our friend Colo H G Burton of Halifax I have had the pleasure of furnishing you with Scuppernong Wine for the last two or three years—My exertions to procure Wine of the best quality, have come short of my wishes in all instances—Believing however that our last season has furnished better fruit and as a necessary consequence better Wine than any of the two preceeding years I have taken the liberty of sending a Cask containing 20 Bottles which I must solicit you to make trial of—The Cask is adressed to my friend and correspondent Bernard Peyton Esquire who I am assurd will take pleasure in seeing it in a train to reach you—Colo Burton remarked in a conversation last week that you had had it in contemplation to furnish me with the outlines of the French manner of providing Wines (the result of your observations and enquiries in France) for the purpose of having some manufacturd for your use—It will give me great pleasure to attend to any such request next season which commences in September—I am Sir with great respect yr Ob ServtThomas Cox